Fourth Court of Appeals
                                   San Antonio, Texas
                                    Wednesday, March 4, 2015

                                       No. 04-15-00017-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                        Joseph LOSOYA,
                                            Appellee

                         From the County Court, Atascosa County, Texas
                                     Trial Court No. 29941
                                 Lynn Ellison, Judge Presiding

                                          ORDER
        After the trial court granted appellee’s motion to suppress, the State timely filed a written
request for finding of fact and conclusions of law. The court of criminal appeals held in State v.
Cullen that “upon request of the losing party on a motion to suppress evidence, the trial court
shall state its essential findings. By ‘essential findings’ we mean that the trial court must make
findings of fact and conclusions of law adequate to provide an appellate court with a basis upon
which to the review the trial court’s application of the law to the facts.” 195 S.W.3d 696, 699
(Tex. Crim. App. 2006). We have reviewed the clerk’s record and the reporter’s record to
determine if the trial court made the requested findings and conclusions. See id. (holding
findings and conclusions need to be recorded in some way, whether written and filed by the trial
court, or stated on record at suppression hearing). We find that no findings of fact or conclusions
of law relative to the motion to suppress appear in the clerk’s record or the reporter’s record.

        Accordingly, we ORDER this matter abated and remanded to the trial court for
preparation of findings of fact and conclusions of law in accordance with Cullen. See Oages v.
State, 210 S.W.3d 643, 644 (Tex. Crim. App. 2006) (where State timely requested findings of
fact and conclusions of law but trial court failed to prepare them, court sua sponte vacated court
of appeals judgment and remanded matter to court of appeals for further proceedings consistent
with Cullen). We ORDER the trial court to make the findings of fact and conclusions of law
and record them either in writing or orally at a hearing in open court with all counsel present.
The trial court shall make its findings and conclusions on or before April 3, 2015. After the trial
court makes written findings of fact and conclusions of law, it shall deliver them to the trial court
clerk, and when delivered, we order the trial court clerk to prepare a supplemental clerk’s record
containing the trial court’s written findings and conclusions and file it in this court on or before
fifteen days from the date the trial court completes its findings and conclusions. If the trial
court decides to hold a hearing and make its findings of fact and conclusions of law on the record
in open court, the court reporter is ordered to record them and to file a reporter’s record of the
hearing in this court on or before fifteen days from the date of the hearing. After the findings
of fact and conclusions of law are filed in this court, we will reinstate the matter and set a due
date for the State’s brief.

         We further order the clerk of this court to serve a copy of this order upon the trial court,
the trial court clerk, the court reporter, and all counsel.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court